DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 26 February 2021.
The amendment filed 26 February 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 18 and 36 were amended in the amendment filed 26 February 2021.
Claims 39-40 were added in the amendment filed 26 February 2021.
Claims 18, 20-21, and 35-40 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 35 recites the limitation "”the P-type doped region” and “the N-type doped region" in lines 2-3 and 4-5, respectively.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this refers to the “diffusion region(s)” of instant claim 18 or if the limitation is a separate region not previously recited.
Claim 36 recites the limitation of “a P-type diffusion region has a first dopant concentration level…. [and] comprises a dopant concentration level” (lines 8-12), and a similar limitation for the N-type diffusion region (lines 9-13). It is unclear to the Examiner if the latter recitation of “a dopant concentration level” refers to the first dopant concentration level for the P-type diffusion region and the second dopant concentration level for the N-type diffusion region, respectively, or if the latter recitations refer to a separate dopant different from the previously recited “first” or “second” dopant concentrations. Clarification is required.
Claims 37-38 and 40 are rejected as being dependent upon rejected claim 36.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 18, 20-21, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Patent 7,468,485 B1; hereinafter “Swanson”) in view of Ramappa (US PG Publication 2011/0097840 A1; hereinafter “Ramappa”), Grasser et al. (US 4,835,006; hereinafter “Grasser”), and Szlufcik et al. (US PG Publication 2011/0005582 A1; hereinafter “Szlufcik”).
Regarding claims 18 and 36, Swanson teaches a solar cell (abstract and Figs. 1 and 10), comprising: 
App. No. 14/292,4543Examiner: Schmiedel, EdwardDocket No. 131815-228731_P134Art Unit: 1726a substrate (silicon wafer 102; Col. 3, lines 23-34), the substrate including a front side facing the sun (101) to receive solar radiation during normal operation and a backside opposite the front side (103; Col. 3, lines 26-29); 
a dielectric layer on the backside of the substrate (tunnel oxide layer 82 formed from an ozone oxidation process of the silicon wafer using existing equipment in one loading, and thus corresponding to silicon oxide, a known dielectric; Col. 3, lines 35-57); 
a polysilicon layer formed on the dielectric layer (polysilicon layer 84, including regions 84A/84B; Col. 3, lines 58-67); 
a P-type diffusion region (84A) and an N-type diffusion region (84B; Col. 5, lines 13-49) formed in the polysilicon layer, wherein a PN junction is formed between the P-type diffusion region and the N-type diffusion region (Col. 2, lines 29-35 and Col. 5, lines 21-24), and 
a passivation layer on the polysilicon layer (801; Col. 5, lines 43-45)

However, Swanson is silent to the P-type diffusion region has a first dopant concentration level and the N-type diffusion region has a second dopant concentration level greater than the first dopant concentration level, and wherein the P-type diffusion region comprises a dopant concentration level in a range of approximately 1E17-1E18/cm3, the N-type diffusion region comprises a dopant concentration level in a range of approximately 1E19-1E20/cm3, as recited in instant claims 18 and 36.
Ramappa teaches back contact solar cells (abstract and Fig. 2). Ramappa teaches exemplary concentrations of the n-type region can be 1E20 cm-3, and the p-type diffusion region can be 1Ecm-3, and that these concentrations forming the doped regions of the back contact solar cell are appropriate for achieving the active p-n junction in the device (paragraph 0027).
The devices of Swanson and Ramappa are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Swanson and use the established and known dopant concentrations disclosed by Ramappa in order to form the P-type and N-type diffusion regions and a proper p-n junction between the two, as taught above by Ramappa. The combination would necessarily result in the P-type diffusion region having a first dopant concentration level, and the n-type diffusion region having a second dopant concentration level, and the second concentration level being higher than the first 
However, modified Swanson is silent to the P-type diffusion region of the polysilicon layer comprises hydrogen passivated silicon; and the passivation layer including hydrogen to passivate the PN junction. The Examiner notes that Swanson teaches diffusion masks (e.g. 106, 502) are used to prevent the undesired dopants from diffusing into the wrong area of the polysilicon layer (Col. 5, lines 28-38).
Grasser teaches solar cells with crystalline silicon (abstract); Grasser teaches recombination can occur at grain boundaries within polycrystalline and monocrystalline silicon, and that passivation of dangling silicon bonds at grain boundaries and internal defects can be achieved via hydrogen treatment of the silicon wafer, which increase the effective diffusion length of charge carriers and results in an increase in the output of the solar cell (Col. 1, lines 12-29 and Col. 3, lines 10-15).
Furthermore, Szlufcik teaches solar cells (abstract and Fig. 3). Szlufcik teaches hydrogenated silicon nitride (3) can be used to improve the quality of oxide/silicon interfaces through passivation, and the hydrogen in the silicon nitride is a source for hydrogen to the underlying layers on the rear of the device (Fig. 3 and paragraphs 0074-0075). Szlufcik further teaches the hydrogenated silicon nitride can be used with diffusion mask oxides and the hydrogenated silicon nitride yields improvement to the surface passivation of the device (paragraphs 0074-0077).

The Examiner notes the limitations wherein the passivation layer includes hydrogen “to passivate the PN junction" is a recitation of intended use and/or functional language. The 
Regarding claim 20, modified Swanson teaches the device of claim 18, the limitations of which are set forth above. The Examiner notes the limitation wherein “a concentration ratio from a P-type dopant source used to form the P-type diffusion region to an N-type dopant source used to form the N-type diffusion region is approximately 1:100” is a limitation pertaining to the manner/method in which the product is made, i.e. a product by process limitation. As claim 18 and 20 are drawn to a product, and not a method of making, this limitation is not afforded patentable weight to the claimed invention so long as the resulting product of the prior art is the same as that of Applicant; if the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As the device of modified Swanson meets all structural limitations presented, and the process limitations of dopant source 
Regarding claims 21 and 37, modified Swanson teaches the device of claims 18 and 36, the limitations of which are set forth above, and further teaches the PN junction is a vertical PN junction (see figs. 1 and 10 showing the laterally adjacent P/N regions 84A/B forming vertical PN junctions as claimed; Col. 2, lines 29-35 and Col. 5, lines 21-24).
Regarding claims 35 and 38, modified Swanson further teaches a first metal contact finger coupled to the P-type diffusion region formed from the P-type doped region on the backside of the substrate; and a second metal contact finger coupled to the N-type diffusion region formed from the N-type doped region on the backside of the substrate (see metals 802 coupled to each of 84A/B corresponding to the P-type and N-type diffusion regions as claimed; Fig. 10 and Col. 5, lines 59-64).
Regarding claims 39 and 40, modified Swanson further teaches the PN junction is formed directly between the P-type diffusion region and the N-type diffusion region in a location where the P-type diffusion region is in contact with the N-type diffusion region (PN junction formed requires contact between the adjacent P-type and N-type regions, see also Figs. 1 and 10 and Col. 2, lines 29-35 and Col. 5, lines 21-24).
Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments. Modified Swanson as set forth above teaches the features of amended claims 18 and 36.
Applicant’s arguments with respect to claims dependent from independent claims 18 and 36 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726